DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on April 29, 2019 for application number 16/397,008. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining sets of attributes and determining a consensus of predictions among a set of models. The limitation of determining a source set of attributes and a target set of attributes using a barycenter with an optimal transport metric, and determining a consensus among the set of models whose predictions are defined on the source set of attributes, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining steps are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (determining source and target set of attributes, for instance), or even with the aid of pen and paper. Thus, the claim is directed toward an abstract idea. The limitations determining set of attributes and determining a consensus among a set of models predictions are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processor” and “computer readable storage medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of inputting steps is extra-solution activity. Inputting is insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of inputting data (receiving and transmitting data over a network), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 9, and 16 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-8, 10-15, and 17-20 are dependent on claim 1, claim 9, and claim 16 and includes all the limitations of claim 1. Therefore, claims 2-8, 10-15, and 17-20 recites the same abstract idea of determining sets of attributes and determining a consensus of predictions among a set of models. The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to inputting are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward storing continuously, search queries. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schiebinger et al. (US 2020/0224172) (hereinafter Schiebinger).

Regarding claim 1, Schiebinger teaches a method comprising: inputting a set of models that predict different sets of attributes (see Fig. 2, para [0023], para [0140], discloses source of a set of models for expression levels of transcription factors at an earlier point in time to predict non-transcription factor expression at a second time point (different set of attributes)), determining a source set of attributes and a target set of attributes using a barycenter with an optimal transport metric (see Fig. 2, para [0124-0126], para [0140], discloses determining transcription factors in global model (source set of attributes) and transcription factors with high probability of transitioning to a given state (target set of attributes) using computed barycenter of nearby time points with respect to the optimal transport metric, the barycenter comprises Wasserstein distance defined by optimal value of a transport), and determining a consensus among the set of models whose predictions are defined on the source set of attributes (see Fig. 2, para [0096], para [0135], discloses generating optimal transport map for set of cells (determining consensus among the set of models) that defines metric between probability distribution with the ability for forward and backward transport possibilities between any classes of cells at any point in time).

Regarding claim 9, Schiebinger teaches a system for ensembling, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions (see Fig. 1, para [0025], discloses processor and memory) to: input a set of models that predict different sets of attributes (see Fig. 2, para [0023], para [0140], discloses source of a set of models for expression levels of transcription factors at an earlier point in time to predict non-transcription factor expression at a second time point (different set of attributes)), determine a source set of attributes and a target set of attributes using a barycenter with an optimal transport metric (see Fig. 2, para [0124-0126], para [0140], discloses determining transcription factors in global model (source set of attributes) and transcription factors with high probability of transitioning to a given state (target set of attributes) using computed barycenter of nearby time points with respect to the optimal transport metric, the barycenter comprises Wasserstein distance defined by optimal value of a transport); and determine a consensus among the set of models whose predictions are defined on the source set of attributes (see Fig. 2, para [0096], para [0135], discloses generating optimal transport map for set of cells (determining consensus among the set of models) that defines metric between probability distribution with the ability for forward and backward transport possibilities between any classes of cells at any point in time).

Regarding claim 16, Schiebinger teaches a medium comprising: inputting a set of models that predict different sets of attributes (see Fig. 2, para [0023], para [0140], discloses source of a set of models for expression levels of transcription factors at an earlier point in time to predict non-transcription factor expression at a second time point (different set of attributes)), determining a source set of attributes and a target set of attributes using a barycenter with an optimal transport metric (see Fig. 2, para [0124-0126], para [0140], discloses determining transcription factors in global model (source set of attributes) and transcription factors with high probability of transitioning to a given state (target set of attributes) using computed barycenter of nearby time points with respect to the optimal transport metric, the barycenter comprises Wasserstein distance defined by optimal value of a transport), and determining a consensus among the set of models whose predictions are defined on the source set of attributes (see Fig. 2, para [0096], para [0135], discloses generating optimal transport map for set of cells (determining consensus among the set of models) that defines metric between probability distribution with the ability for forward and backward transport possibilities between any classes of cells at any point in time).

Regarding claims 2, 10, and 17, Schiebinger teaches a method of claim 1, system of claim 9, and medium of claim 16,
Schiebinger further teaches wherein the barycenter comprises a Wasserstein barycenter with a Wasserstein distance metric (see para [0124], discloses barycenter comprises Wasserstein distance as transport distance defined by the optimal value).

Regarding claims 3, 10, and 18, Schiebinger teaches a method of claim 1, system of claim 9, and medium of claim 16,
Schiebinger further teaches inputting side information into the barycenter (see para [0095-0097], para [0124], discloses inputting cost (side information) into barycenter with respect to optimal transport plan). 

Regarding claims 4, 11, and 19, Schiebinger teaches a method of claim 1, system of claim 9, and medium of claim 16,
Schiebinger further teaches a plurality of the barycenters to determine the source set of attributes and a target set of attributes, each with the optimal transport metric for the set of models (see Fig. 2, para [0124], para [0140], discloses determining transcription factors in global model and transcription factors with high probability of transitioning to a given state, a transport distance defined by optimal value of the transport problem).

Regarding claims 5, 12, and 20, Schiebinger teaches a method of claim 1, system of claim 9, and medium of claim 16,
Schiebinger further teaches wherein the side information includes class relationships represented by a graph or via an embedding space (see Figs. 9A-D, para [0037], para [0193-0194], discloses defined function class for set of transition factors represented in graphs).

Regarding claims 6 and 13, Schiebinger teaches a method of claim 1 and  system of claim 9.
Schiebinger further teaches wherein the optimal transport metric includes a Wasserstein distance (see para [0124], discloses Wasserstein distance).

Regarding claims 7 and 14, Schiebinger teaches a method of claim 1 and  system of claim 9.
Schiebinger further teaches wherein the barycenter takes into account the side information in the form of an optimal transportation cost, where the barycenter translates using the optimal transport costs from the source attributes to a set of target attributes (see para [0095-0097], para [0124], discloses inputting cost (side information) into barycenter with respect to optimal transport plan). 

Regarding claims 8 and 15, Schiebinger teaches a method of claim 1 and  system of claim 9.
Schiebinger further teaches being cloud implemented (see para [0666], discloses cloud implemented). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ye et al. US Publication No. 2017/0083608) (hereinafter Ye).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159